AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED JULY 18, 2014 TO THE SUMMARY PROSPECTUS, DATED MARCH 1, 2014, AS SUPPLEMENTED THROUGH APRIL 3, 2014 BOYD WATTERSON SHORT-TERM ENHANCED BOND FUND (TICKER SYMBOLS: ISBSX, ISTSX) This supplement to the Summary Prospectus dated March 1, 2014, as amended through April 3, 2014, for the American Independence Boyd Watterson Short-Term Enhanced Bond Fund (the “Fund”), updates certain information in the Summary Prospectus as described below: Effective June 30, 2014, the Sub-Advisory Agreement between American Independence Financial Services, LLC (“American Independence”), the Adviser to the Fund, and Boyd Watterson Asset Management, LLC (“Boyd Watterson”), the Sub-Adviser to the Fund, by its terms, and in accordance with certain provisions of the Investment Company Act of 1940, as amended, was terminated upon a Separation and Redemption Agreement dated as of June 30, 2014 (the “Agreement”) between Boyd-TAMCO Holdings, LLC, an Ohio limited liability company and NIS Acquisition LLC, a Delaware limited liability company (“NIS Acquisition”). Prior to the Agreement, NIS Acquisition was a 50% owner of TAMCO Intermediary, LLC, which is 100% owner of TAMCO Holdings, LLC. Boyd Watterson is a wholly owned subsidiary of Titanium Asset Management Corporation, which is 100% owned by TAMCO Holdings, LLC.
